Citation Nr: 0710316	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  

The veteran appeared before the undersigned at a video 
conference in November 2006.  A transcript of the hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  There is no diagnosis of PTSD linked to a confirmed 
inservice stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107) (West 2002 & Supp. 2005) became law.  Regulations 
implementing the VCAA have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations apply to the case at hand, and the 
requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
that no further assistance is required in order to comply 
with VA's statutory duty to assist him with the development 
of facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in July 2004.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Specifically, the RO has secured the veteran's service 
medical records, service personnel records, available VA 
medical records, and private medical records.  The RO advised 
the veteran of personal assault development as required by VA 
regulation in this July 2004 letter that included a PTSD 
questionnaire.  The Board's review of the claims folders show 
that both the RO and the veteran attempted to contact various 
persons and organizations in an attempt to corroborate the 
veteran's alleged in-service stressor.  See, e.g., RO's 
letters to the veteran dated in March, April and August 2005.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess and Hartman v. Nicholson, 
which held that the VCAA requires the VA to provide the 
claimant with notice of missing information and evidence that 
will assist in substantiating all the elements of the claim.  
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In the Mayfield case, the Court addressed the meaning of 
prejudicial error in the context of the VCAA duty-to-notify.  
Mayfield, supra.  Here, the Board finds no possibility of 
prejudicial error to the veteran.  As explained below, 
service connection is not warranted on this claim.  
Therefore, neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice as to these matters before the RO's March 2006 letter 
constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by service.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

In addition to the requirements generally applicable to 
service connection claims, service connection for PTSD 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2006) (the diagnosis 
must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

Here, the veteran asserts that he has PTSD as a result of 
being sexually assaulted during service.  He does not 
contend, nor does the evidence show, that he had any combat 
experience.  As is explained below, a medical professional 
has diagnosed PTSD related to the veteran's account of the 
non-combat inservice stressor event, however, there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred. 

The veteran's alleged stressor may be construed as military 
sexual trauma.  In Patton v. West, 12 Vet. App. 272 (1999), 
the Court emphasized that more than mere medical nexus 
evidence is required to fulfill the requirement for "credible 
supporting evidence" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor." Such comments were 
made in the context of discussing PTSD diagnoses other than 
those arising from personal assault.  Id. at 280.

With regard to personal assault cases, the Court pointed out 
that VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis.  Patton, supra (citing VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)).  The Court 
also has held that these provisions of M21-1, which provide 
special evidentiary procedures for PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations.  See Cohen, supra at 139.

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but are not 
limited to): visits to a medical or counseling clinic or 
dispensary without specific diagnosis or specific ailment; 
changes in performance and performance evaluations; increased 
disregard for military or civilian authority; increased 
interest in tests for Human Immunodeficiency Virus (HIV) or 
sexually transmitted diseases; and breakup of a primary 
relationship."  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  Patton, supra at 279.

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.  Id. at 
280.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on an in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3).  As explained above, the veteran was so notified 
in this case.  VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case, the veteran has a qualified diagnosis of PTSD 
from his December 2004 VA examination.  At that time, the 
examiner noted the veteran's reported history of sexual 
assault and stated that the veteran's "work-up for PTSD, 
according to the criteria in DSM-IV indicates that if his 
history of military sexual trauma is accepted, this would 
meet Criterion A plus he meets B through Diagnosis for a 
diagnosis of PTSD." (Emphasis added)   Service connection 
hinges upon whether or not there exists any evidence to 
corroborate the veteran's reported inservice stressor event.

The Board points out that the first mention of PTSD in the 
veteran's claims file does not occur until June 2004, when a 
notation was made in a VA mental health clinic note to the 
effect that the veteran disclosed on that day that at his 
first duty station after boot camp a third class petty 
officer fondled him and raped him.  In an August 2004 
statement and in his November 2006 Board videoconference 
hearing, the veteran asserted that his in-service stressors 
were sexual assaults by a third class petty officer named Mr. 
M. in July and August 1964, when both were stationed at the 
Naval Air Station at Patuxent River in Maryland.  The alleged 
assaults reportedly occurred in a woody secluded area off 
base and in the barracks.  The veteran contends that he went 
absent without leave (AWOL) in September 1964 because his 
attacker was caught molesting another person and the veteran 
feared some type of retribution by Mr. M.  The veteran stated 
that after living with friends in Maryland for four months, 
and then speaking with a priest at Catholic University in 
Washington, D.C., he turned himself in at the Bethesda Naval 
Hospital.  Subsequently, he pled guilty at a special court-
martial and was sentenced to six months in the brig without 
pay.  The veteran's personnel records are on file.  While the 
veteran spoke at his court-martial, he said nothing about why 
he went AWOL, and he did not present any evidence on his 
behalf.  He concedes that he did not report the sexual 
assaults to the police or to his military authorities once he 
returned from being AWOL.  He stated that he did tell his 
story to a priest at Catholic University while he was AWOL.  
It appears that the clergyman could not be found by the 
veteran or the RO.  

Careful review of the veteran's two large claims folders 
reveals no evidence that corroborates the alleged assault in 
the summer of 1964.  The veteran's service medical records 
and service personnel records are negative for any 
complaints, treatments, or diagnoses of a mental disorder or 
any other indicia of an in-service sexual trauma.  Records of 
the veteran's special court-martial in January 1965, 
including a record of the veteran's address to the tribunal, 
give no indication why the veteran went AWOL.  In a February 
2005 statement, the veteran said he told no one about the 
sexual attacks.  He stated that when a captain asked him why 
he went AWOL, he started to say someone had been giving him a 
hard time, however, the captain interrupted him, yelled at 
him, and said that he would an even harder time for the next 
six months.  The veteran also said he ended up at the 
Washington Naval Air Station, rather than Patuxent River, 
because he had been too afraid to go back to his old post.

In addition, evidence from the years after the veteran's 
period of service does not corroborate the veteran's account 
of the alleged stressor.  Rather, this evidence raises the 
possibility of other non-service related stressful incidents 
in the veteran's life.  Court documents from Maine show that 
in 1985 he was convicted on three counts of gross sexual 
misconduct with a minor when the boy was 6, 7 and 8 years 
old.  He was sentenced in Kennebec County Superior Court to 
20 years in prison, with all but 2 years suspended, and 9 
years of probation.  The veteran underwent counseling for 
several years as a result of this sentence, but a review of 
the claims file shows the veteran and the RO were not 
successful in their efforts to contact two social workers who 
had worked with the veteran during this time period.  Records 
from the Social Security Administration (SSA) are also in the 
claims file.  They show the veteran received disability 
insurance in May 1998, but there is nothing in that 
voluminous record about PTSD or the veteran's claimed sexual 
assaults in 1964.  Additionally, there is no mention of PTSD 
or the alleged in-service stressors in an October 1997 
psychiatric report by a Dr. R.E.F. or in a medical note from 
a Dr. R.A.S. in February 1996.  

A review of treatment records from a VA mental health clinic 
found in the claims file shows the veteran was treated for 
depression and anxiety for many years, but it does not show 
that these conditions were related to service or that they 
were shown until years after service.  Further, in a March 
1995 report for the state Medicaid office, Dr. I.Z. said that 
the veteran was molested at an early age, after which he 
became "mixed up sexually", and that the veteran admitted 
to three drunk driving charges before he went sober for 14 
years.  In May 1996, the veteran told the VA examiner that 
his father emotionally abused him while he was growing up and 
that he was sexually abused prior to service by a number of 
older men which started when he was age 11 and continued to 
age 16.  

In short, the record before the Board shows that PTSD was 
diagnosed during the VA examination in December 2004, more 
than 36 years after the veteran left service.  This diagnosis 
was based solely on the account of an unsubstantiated 
inservice stressor provided by the veteran.  There is no 
indication from the record that the examiner consulted the 
claims file or reviewed the veteran's service records.  A 
physician's assistant at the VA mental health clinic which 
treated the veteran said in a July 2004 medical record that 
the veteran's history of sexual trauma and rape in service 
certainly fit the criteria for PTSD, that fear and shame 
which prevent reporting is quite common when rape is an 
issue, and that the 1964 arrest of Mr. M (the serviceman who 
reportedly assaulted the veteran) should be documented.  The 
Board notes that no documentation of that arrest has been 
found.  

The accounts of the alleged in-service stressor noted in the 
December 2004 VA examination report and in the VA medical 
records are based solely on the veteran's narrative.  
However, the Board is not required to grant service 
connection for PTSD because a physician or examiner accepted 
the veteran's description of his active service experiences 
as credible.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board is not required to accept the veteran's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The December 
2004 VA examination provider restated the veteran's account 
of the in-service stressor and accepted it as credible.  
However, the Board notes that the examiner's qualified 
diagnosis and statements are undermined by two factors: (1) 
they are based upon the veteran's uncorroborated recitation 
of the alleged stressor; and (2) they were provided without 
support of corroboration from evidence in the claims file 
including in-service evidence or any other contemporaneous 
indicia that might bolster the veteran's reported stressor.  
A medical provider cannot provide supporting evidence that 
the claimed in-service stressor actually occurred based upon 
post-service medical examination.  YR v. West, 9 Vet. App. 
389, 397-98 (1998).

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of his inservice 
experiences as credible and diagnosed the veteran as having 
PTSD.  Id. at 77 (quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992)).  Likewise, medical statements that accept a 
veteran's reports as credible and relate his PTSD to reported 
events experienced in service do not constitute the requisite 
credible evidence of the occurrence of a stressor.  See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 
Vet. App. 389, 396 (1996). 

As to the veteran's contention that he has PTSD, the Board 
notes that he is not competent to render a diagnosis of PTSD, 
when there is no competent medical evidence to this effect.  
Dolan v. Brown, 9 Vet. App. 358 (1996).  Furthermore, 
although the RO has taken efforts to find evidence that could 
corroborate the veteran's report of an inservice stressor 
event, no such records were found.  The RO has not been able 
to find any service records related to Mr. M., the veteran's 
alleged perpetrator.  In the absence of evidence of a 
verified (or verifiable) stressor to support a diagnosis of 
PTSD, further development to obtain a competent, credible 
diagnosis of PTSD also is not warranted.

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor, which 
in turn could serve as the basis for the veteran's diagnosis 
of PTSD.  Any current PTSD is not shown to be related to a 
verified event during the veteran's period of active service.  
As such, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


